Citation Nr: 1811164	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  14-28 142A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent disabled for a neck disability. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M. Giaquinto, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from September 1986 to October 1994, with additional service in the United States Army Reserves.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in July 2017.  A transcript of that hearing is of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Neck Disability 
The medical evidence of record presents an unclear explanation of both the symptoms and causes of the Veteran's disability symptoms and the Board cannot adjudicate the claim at this time. 

The Veteran was initially granted service connection in 2003, based on an examination that determined that the range of motion of the Veteran's cervical spine was limited as a result of scar tissue that was caused by the removal of a service-connected keloid scar.  That finding was supported by an April 2004 VA examination. 

Examinations in February and June 2007 determined that the service-connected symptoms were not caused by scar tissue, but were solely caused by degenerative arthritis.  The February 2007 examination also identified intervertebral disc syndrome (IVDS) and symptoms of mild peripheral neuropathy of the left upper extremity.  

An October 2012 examination supported the 2007 findings.  That examination noted that March 2007 imaging studies revealed degenerative changes and identified symptoms of radiculopathy, but stated that the Veteran did not have IVDS.  According to the October 2012 results, there was no evidence that the Veteran's symptoms were caused by scar tissue. 

The Veteran underwent an additional examination in May 2015.  At that time, the examiner concluded that the Veteran did not have, nor had he ever had, a diagnosed cervical spine condition.  According to the examiner, all physical examination findings were due to a scar and muscle condition, specifically the post-surgical remnants of the keloid scar and an associated chronic trapezius strain.  This examination did not address the 2007 images that identified degenerative changes, nor did it address the previous findings of IVDS and radiculopathy. 

A VA examination is adequate when it provides all of the information needed to adjudicate a claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In the present case, the Veteran has historical diagnoses of a variety of disabilities and symptomatology, some of which could require separate compensable evaluations under other diagnostic codes.  The Board cannot properly evaluate the Veteran's current disability picture until it can clarify the inconsistent and seemingly contradictory examination findings listed above.  Therefore, the examinations of record are not adequate and a new examination and medical opinion is necessary. 


TDIU
The Veteran filed a claim of entitlement to TDIU in October 2011.  The record shows that prior to that time the Veteran was employed by the United States Postal Service (USPS).  Due to the Veteran's disabilities, his employer assigned him to light duty accommodations.  In September 2011, the Veteran was informed that "due to low mail volumes," his employer would no longer be able to accommodate him.  See, Letter from USPS to the Veteran, dated September 20, 2011, received October 17, 2011; Veteran's Union Grievance, received December 16, 2011.  The Veteran was placed on leave without pay and received his last paycheck in November 2011.  See, Correspondence received March 7, 2012. 

At his July 2017 hearing, the Veteran testified that it had been one year, minus a week, since he had last worked and that he was currently disputing his termination with USPS's Office of Federal Operations.  This testimony indicates that the Veteran was working at some point in 2016.  

The Veteran meets the schedular requirement for entitlement to TDIU, however in order to determine his eligibility, the Board must determine whether the Veteran's service-connected disabilities have in fact prevented him from seeking or maintaining gainful employment during the period on appeal.  The Board cannot determine this without an accurate picture of the Veteran's employment history throughout the claim period.  Therefore, on remand, the RO should request that the Veteran provide VA with information regarding his income tax records since October 17, 2011 (the date his claim was received), the number of hours he worked, the type of work performed, and the amount of time lost due to his service-connected disabilities.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

   1.  Obtain copies of records from any VA facility where the Veteran has received treatment since August 2017.  The evidence obtained, if any, should be associated with the claims file. 
   
   2.  After the foregoing development has been completed to the extent possible, arrange to have the Veteran scheduled for a VA examination of his neck.  Prior to the examination, the examiner should review the entire claims file, to include all previous examinations as well as the Veteran's documented history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail. 
   
   The examiner should clearly identify all current disabilities of the neck, including all orthopedic and muscular disabilities and any disabilities related to post-surgical scar tissue, and evaluate the severity of the symptoms related to those disabilities.  The evaluation should include testing for pain in both active and passive motion, as well as in weight-bearing and nonweight bearing.  The examiner should express an opinion on whether pain could significantly limit functional ability during flare-ups or on repetitive use over a period of time.  If feasible, any limitations should be portrayed in terms of the degree of additional range of motion lost. 
   
   Upon examination, the examiner should address the following questions: 
   
   a) If limitation of motion is found, is it independently attributable to scar tissue, muscle strain, or degenerative arthritis, or is it attributable to some combination of the three in such a way that independent attribution cannot be identified? 
   
   b) If it is determined that limitation of motion is attributable solely to arthritis, how does that finding reconcile with the April 2004 and May 2015 examinations that attribute limitation of motion to scar tissue and muscle strain? 
   
   c) If it is determined that the Veteran does not have a condition of the cervical spine, how does that reconcile with the findings of the February 2007, June 2007, and October 2012 examinations that identified degenerative arthritis based on x-ray imaging and intervertebral disc syndrome? 
   
   d) Does the Veteran currently experience radiculopathy? If so, is it as a result of a service-connected disability? 
   
   e) If the Veteran does not currently experience radiculopathy, how does that reconcile with the February 2007 and October 2012 examination findings that identify mild radiculopathy of the left upper extremities? 
   
   f) To what extent do the Veteran's service-connected disabilities limit his ability to maintain gainful employment? 
   
   The examiner should set forth all examination findings, along with complete medical rationale for the conclusions reached, in a printed report. 
   
   3.  Request that the Veteran provide a copy of his IRS tax returns for the years from 2011 to the present.
   
   4.  Provide the Veteran with an IRS Form 4605T and ask that he completes and returns it.  If he does, the RO should attempt to obtain copies of transcripts of relevant tax records to determine the Veteran's employment status and income from January 1, 2011 through the present.  All requests and responses, positive and negative, must be documented in the claims file.  
   
   5.  Request that the Veteran identify the number of hours he worked, the type of work performed, and the amount of time lost due to his service-connected disabilities for the TDIU claim period.  
   
   6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




